 1

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11

12    BRUCE BROWN,                                    Case No. 1:17-cv-01285-AWI-EPG

13                       Plaintiff,                   ORDER DENYING PLAINTIFF’S MOTION
                                                      FOR APPOINTMENT OF PRO BONO
14           v.                                       COUNSEL WITHOUT PREJUDICE

15    JOHNSON & JOHNSON, INC..,                       (ECF NO. 63)

16                       Defendant.

17

18
            Bruce Brown (“Plaintiff”) is a state prisoner proceeding pro se with this products liability
19
     action. Pending before the Court is Plaintiff’s third motion for the appointment of pro bono
20
     counsel. The Court will deny the motion because Plaintiff has not properly shown his indigent
21
     status or the presence of exceptional circumstances necessary for the appointment of counsel.
22
            I.      BACKGROUND
23
            On September 28, 2017, Plaintiff filed a motion for appointment of counsel. (ECF No. 6.)
24
     Plaintiff stated that he feared he may be tricked or misled by defense counsel or may make a
25
     mistake that will cause his case to be dismissed. (Id.) On October 31, 2017, the Court declined to
26
     appoint counsel, explaining that Plaintiff is not proceeding pursuant to 28 U.S.C. § 1915, which
27
     permits a court to appoint pro bono counsel for indigent litigants. (Id.) The Court also concluded
28
                                                       1
 1   that the matter did not present the exceptional circumstances necessary for the appointment of

 2   counsel.

 3          On July 2, 2018, Plaintiff filed a second motion for appointment of counsel. (ECF No.

 4   25.) Plaintiff argued that the Court should appoint counsel to represent him because he was

 5   ambushed by defense counsel for an unscheduled deposition. (Id.) He further argued that he was

 6   bullied out of his discovery, and he feared that he had hurt his case by exposing his strategy to

 7   defense counsel. The Court denied Plaintiff’s second motion for appointment of counsel because

 8   Plaintiff had not demonstrated his indigency as necessary for the appointment of counsel under 28

 9   U.S.C. § 1915. (ECF No. 45.) The Court also found that, even assuming Plaintiff had properly

10   established his indigent status, appointment of counsel was inappropriate because Plaintiff failed

11   to show exceptional circumstances. (Id.) However, the Court did order that no party could use

12   Plaintiff’s improperly-noticed June 13, 2018, deposition for any reason.

13          Now pending before the Court is Plaintiff’s third motion for appointment of counsel.

14   (ECF No. 63.) Plaintiff contends that appointment of pro bono counsel is necessary because he

15   lacks knowledge of the law and legal proceedings, including what papers to file, how to write

16   them, or how to file them, and because he has only limited access to the prison law library and

17   other materials that are necessary to facilitate proper legal education and research due to “work

18   assignment hours” and “unscheduled closures of the facility Law Library.” (Id. at 4.) Plaintiff’s

19   motion includes a declaration under penalty of perjury, which states that he is “wholly without

20   sufficiency of [sic] funds with which I might pursue the judicial challenges in the attached

21   documents…” (Id.)

22          II.     DISCUSSION
23          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
24   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952
25   (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to 28
26   U.S.C. § 1915(e)(1), Mallard v. United States District Court for the Southern District of Iowa,
27   490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court may request
28
                                                        2
 1   the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

 2   Without a reasonable method of securing and compensating counsel, the Court will seek the

 3   voluntary assistance of counsel only in the most serious and exceptional circumstances. Id. In

 4   determining whether exceptional circumstances exist, a “district court must evaluate both the

 5   likelihood of success on the merits [and] the ability of the [plaintiff] to articulate his claims pro se

 6   in light of the legal issues involved.” Id. (internal quotation marks and citations omitted).

 7          The Court will not order appointment of pro bono counsel at this time. While Plaintiff has

 8   submitted a declaration generally stating that he is unable to afford an attorney, he has not

 9   requested to proceed in forma pauperis pursuant to 28 U.S.C. § 1915, which requires an affidavit

10   setting forth “all assets such prisoner possesses that the person is unable to pay such fees or give

11   security therefor.” 28 U.S.C. § 1915 (a)(1); see also U.S. v. McQuade, 647 F.2d 938, 940 (9th

12   Cir. 1981) (“When a claim of poverty is made under section 1915 ‘it is proper and indeed

13   essential for the supporting affidavits to state the facts as to the affiant’s poverty with some

14   particularity, definiteness and certainty.’”) (quoting Jefferson v. United States, 277 F.2d 723, 725

15   (9th Cir. 1960)). The Court also notes that this is the first time Plaintiff has expressed an inability

16   to afford counsel. Plaintiff previously indicated that he was looking for counsel, but that counsel

17   “didn’t really wanna take on the case” because of his incarceration.1 Accordingly, Plaintiff has

18   not satisfied the standard for in forma pauperis required before this Court may appoint counsel

19   under 28 U.S.C. § 1915.

20          Even if Plaintiff was properly proceeding under 28 U.S.C. § 1915, the exceptional

21   circumstances necessary for the appointment of counsel are not present here. Plaintiff’s

22   inexperience with the practice of law is not an exceptional circumstance requiring the

23   appointment of counsel. The majority of pro se litigants proceeding in this Court are novice in the

24   practice of law. Moreover, the Court finds that Plaintiff can “articulate his claims pro se in light

25   of the legal issues involved.” Rand, 113 F.3d at 1525. Furthermore, this Court has taken measures

26   to ensure that Plaintiff understands the process and has access to the most relevant documents as

27
            1
             This quotation is taken from the audio file of the December 14, 2017, Initial Scheduling
28   Conference. A recording of this, and all other hearings, is available to the parties upon request.
                                                         3
 1   identified by the parties. See e.g, (ECF No. 19) (reflecting telephonic scheduling conference

 2   where relevant dates were set and explained); (ECF No. 20) (Scheduling Order containing pretrial

 3   and trial dates and discovery requirements pursuant to the Federal Rules of Civil Procedure and

 4   Local Rules); (ECF No. 22) (holding telephonic mid-discovery status conference to discuss status

 5   of case and pending issues); (ECF No. 24) (Order directing Defendant to send Plaintiff copies of

 6   documents it obtained through third-party discovery); (ECF No. 54) (Order directing Clerk of

 7   Court to send copies of pertinent Local Rules to Plaintiff.).

 8           Further, the Court has reviewed the record in this case and cannot determine at this

 9   juncture that Plaintiff is likely to succeed on the merits of his claim.

10           Finally, as to Plaintiff’s claim of limited access to the prison law library, Plaintiff has not

11   shown that he lacks reasonable access to a law library or other means of conducting legal

12   research, or that he is subjected to burdens beyond those ordinarily experienced by pro se

13   plaintiffs. Plaintiff describes unscheduled law library closures and atypical work assignment

14   hours, but he does not address how often the unscheduled closures have occurred or how the work

15   assignment hours impact his ability to conduct legal research. See Kent v. U.C. Davis Med. Ctr.,

16   No. 2:15-cv-1924 WBS AC P, 2016 WL 4208572 at *1 (E.D. Cal. Aug. 10, 2016)

17   (“Circumstances common to most prisoners, such as lack of legal education and limited law

18   library access, do not establish exceptional circumstances that would warrant a request for

19   voluntary assistance of counsel.”). The court also notes that it has granted Plaintiff a forty-five-

20   day extension of time in which to oppose Defendant’s Motion for Summary Judgment. (ECF No.

21   61.) In the absence of more specific information regarding the unscheduled closures and work

22   assignment hours, the Court refuses to find that Plaintiff is unreasonably restricted from

23   conducting legal research.

24           Accordingly, Plaintiff’s motion for the appointment of counsel is denied. Plaintiff is not

25   precluded from renewing his motion for appointment of counsel at a later stage of the proceedings

26   in this action.

27   \\\

28   \\\
                                                         4
 1         For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of pro

 2   bono counsel is DENIED without prejudice.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    April 15, 2019                          /s/
                                                   UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   5
